I concur in the result reached in this case by RAILEY, C., but do not concur in the discussion in Paragraph IV of the opinion. The opinion states in Paragraph III that "no evidence was offered remotely tending to show the defendant had in his possession a stolen Hudson car." That was not the car which he was charged in the information with stealing. The admissibility of evidence showing the commission of a crime similar to the one for which the defendant was on trial did not arise in the case and the discussion upon that subject is entirely obiter, besides stating some general propositions in respect to the admissibility of evidence of other crimes which are not only unnecessary to the determination of the case but might be misunderstood by the bar.
For the reason stated I concur in the result only. *Page 385